Citation Nr: 1234084	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-35 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from May 1972 to May 1974 with Reserve service thereafter.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2008 rating decision, by the North Little Rock, Arkansas, Regional Office (RO), which denied the Veteran's attempt to reopen his claim of entitlement to service connection for a back disorder.  

In October 2010, the Veteran appeared at the RO and testified at a videoconference hearing conducted by the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing has been associated with the claims file.  

In a January 2011 decision, the Board reopened the claim of entitlement to service connection for a low back disorder and remanded the underlying service connection issue for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Unfortunately, the claims file reflects that further RO action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the United States Court of Appeals for Veterans Claims (Court) held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  
As noted above, this case was previously before the Board in January 2011, at which time the matter was remanded to the agency of original jurisdiction (AOJ) for additional development.  Among other things, the AOJ was requested to verify all of the Veteran's actual periods of ACDUTRA and INACDUTRA.  The AOJ was asked to make a list of the Veteran's actual periods of ACDUTRA and INACDUTRA in the Reserves and associate the list with the claims folder.  

The evidence of record includes a response from the National Records Personnel Center (NPRC), dated March 23, 2011, indicating that it had verified that the Veteran had active service from May 30, 1972 to May 31, 1974; it also noted that subsequent service had been identified as Reserve and/or ACDUTRA only.  However, the records are not sufficient for the Board to determine the exact dates of the Veteran's Reserve service.  In this regard, the Board notes that documents of record verify the Veteran's Reserve duty dates only for the purpose of retirement points, and do not indicate his status as ACDUTRA or INACDUTRA for specific dates of service.  As such, evidence as to whether certain periods of service constituted ACDUTRA remains incomplete.  

Also in the January 2011 Board remand, the AOJ was asked to arrange for the Veteran to be examined to determine the nature and etiology of his claimed low back disorder.  The examiner was asked to opine as to whether it is at least as likely as not that such disability was incurred in or aggravated by the Veteran's military service.  In answering the question, the examiner was requested to address the Veteran's 1982 back surgery and 1996 low back injury as well as the Veteran's assertions regarding the nature, severity, and frequency of his low back symptoms.  The examiner was directed to provide the rationale for all opinions expressed.  

Upon remand, the Veteran underwent a VA examination in February 2011.  The VA examiner reviewed the claims folder and noted that the Veteran had surgery in 1982.  Following the examination, the VA examiner opined that it is less likely that the Veteran's current back problem is due to the alleged injury.  The examiner stated that the Veteran's history and sworn testimony was noted.  However, he concluded that the nature and etiology of the Veteran's low back disability cannot be attributed to his service time and cannot be said to be secondary to it or as a result of it based on the absence of corroborating evidence.  The examiner further stated that it is also less likely than not that the injury was incurred, aggravated by, or a result of his military service.  The VA examiner, in other words, noted but in essence did not address the 1982 back surgery and the 1996 low back injury, nor did he specifically address the Veteran's assertions regarding the nature and frequency of his symptoms.  As such, the examination report is inadequate for further appellate review.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  Subsequent to the VA examination, the RO did not request an addendum opinion.  As such, the Board cannot find that there was substantial compliance with the January 2011 remand instructions.  Accordingly, remand for a new VA examination is necessary.  

Further, in a report of General information (VA Form 21-0820), dated in February 2012, it was noted that the Veteran called and stated that he was scheduled for an appointment for his back disorder the following day at the Little Rock VAMC and that he would like the RO to retrieve his medical finding.  A report of that clinical visit has not been obtained and associated with the claims folder.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Little Rock VAMC any outstanding records of treatment for a low back disorder, (including any X-ray reports), following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate units or agencies to verify the specific dates of the Veteran's ACDUTRA and INACDUTRA.  (Service personnel documents of record verify the Veteran's Reserve duty dates only for the purpose of retirement points, and do not indicate his status as ACDUTRA or INACDUTRA for specific dates of service.)  If such information is not available, that fact (and the units/agencies contacted) should be noted in the claims file.  All records and/or responses received should be associated with the claims file.  

2.  Obtain any outstanding records of treatment for a back disorder from the Little Rock VAMC since February 2011.  The Board is particularly interested in the report of the outpatient treatment session conducted at the Little Rock VAMC on February 14, 2011.  See VA Form 21-0820 dated on February 13, 2012.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3.  Thereafter, send the Veteran's claims folder to the examiner who conducted the February 2011 VA examination, or if the examiner is no longer available, a suitable replacement, to request that an addendum opinion be provided regarding the Veteran's claim for service connection for a low back disorder.  The claims file and a copy of this Remand must be provided to the examiner and the examiner should indicate review of these items in the addendum opinion.  The examiner is asked to provide an opinion as to whether it is at least as likely as not that any low back disorder found was incurred in or aggravated by the Veteran's military service.  In answering the question, the examiner should address the Veteran's 1982 back surgery and 1996 low back injury as well as the Veteran's assertions regarding the nature, severity, and frequency of his low back symptoms.  The examiner is directed to provide the rationale for all opinions expressed.  

4.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Then, readjudicate this issue on appeal.  If this benefit remains denied, issue a supplemental statement of the case (SSOC) and give the Veteran and his representative an opportunity to respond. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

